             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                 CIVIL CASE NO. 3:18-cv-00086-MR


BENJAMIN GODWIN SWANSON,        )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
GASTON COUNTY SHERIFF’S         )
DEPARTMENT, et al.,             )                      ORDER
                                )
              Defendants.       )
_______________________________ )

     THIS MATTER is before the Court on pro se Plaintiff’s Motion to

Compel Discovery [Doc. 73], Defendant Becky Cauthran’s Motion for

Extension of Time to Respond or Object to Plaintiff’s First Set of

Interrogatories and First Request for Production of Documents [Doc. 76], and

Defendants’ Motion for Judicial Settlement Conference [Doc. 77].

     The incarcerated pro se Plaintiff filed this civil rights action pursuant to

42 U.S.C. § 1983 addressing incidents that allegedly occurred at the Gaston

County Jail. Retaliation claims against Defendants Cauthran, Becton, and

Nolan, who were employed at the Jail, passed initial review. [Doc. 16]. The

Court entered a Pretrial Order and Case Management Plan on August 24,




        Case 3:18-cv-00086-MR Document 78 Filed 11/04/20 Page 1 of 5
2020 that set the discovery cutoff date on December 17, 2020 and the

deadline for filing dispositive motions on January 18, 2021. [Doc. 68].

         In his Motion to Compel, Plaintiff asks the Court to compel the

Mecklenburg County Sheriff’s Department, Jail Division, to provide him with

“his legal Mail that are essential to this case.”1 [Doc. 73 at 1]. Plaintiff

appears to refer to his September 10, 2018 request for a subpoena that was

then premature.2 [See Doc. 20]; see generally Fed. R. Civ. P. 26(d). The

Motion to Compel will be denied, as Plaintiff is seeking records from a non-

party and no subpoena has yet been issued. The Clerk of Court will be

instructed to issue a subpoena for the records on Plaintiff’s behalf.3 See 28

U.S.C. § 1915(d); [Doc. 20]. This Order will constitute Notice to the parties

of the subpoena request pursuant to Fed. R. Civ. P. 45(a)(4). The Clerk will

be instructed to serve on each party a copy of this Order and the subpoena

pursuant to Rule 45(a)(4), and to issue the subpoena three days later. See


1 Plaintiff was being held at the Mecklenburg County Jail at the time he filed this action
arising from events when he had previously been held at the Gaston County Jail. Plaintiff
is now in federal custody.
2   This case was assigned to Judge Frank D. Whitney at that time.

3 Plaintiff is advised that a judgment may be rendered for costs at the conclusion of the
suit. See 28 U.S.C. § 1915(f). Further, Plaintiff may be required to pay the subpoenaed
party for the costs associated with the production of the requested documents. See
generally United States v. MacCollom, 426 U.S. 317, 321 (1976) (“expenditure of public
funds [on behalf of an indigent litigant] is proper only when authorized by Congress.”);
Pickens v. Lewis, 2017 WL 2198342 (W.D.N.C. May 18, 2017) (Section 1915 does not
authorize federal courts to authorize payment for indigent litigants’ litigation expenses).
                                            2

           Case 3:18-cv-00086-MR Document 78 Filed 11/04/20 Page 2 of 5
LCvR 45.2 (requiring notice pursuant to Fed. R. Civ. P. 45(a)(4) to be served

on all other parties at least three calendar days before the date on which the

subpoena is served on the non-party).

      Plaintiff has attached to the Motion to Compel his First Request for

Production of Documents and First Set of Interrogatories to Defendant

Cauthran. [Doc. 73-1, 73-2]. Plaintiff is reminded that routine discovery

requests should not be filed with the Court. See LCvR 26.2; [Doc. 68: Pretrial

Order and Case Management Plan].

      Defendant Cauthran4 seeks a 30-day extension of time within which to

respond to Plaintiff’s First Set of Interrogatories and First Request for

Production of Documents. [Doc. 76]. Counsel notes that, although these

discovery requests are dated October 12, 2020, counsel did not receive them

until October 20, 2020.     Defendant Cauthran states that she requires

additional time in which to respond or object to Plaintiff’s discovery requests

but she fails to explain why a 30-day extension is warranted. The Motion will

be granted in part and denied in part. Defendant Cauthran will be granted

an extension of time to respond to Plaintiff’s discovery requests until

November 30, 2020. However, the scheduling deadlines set forth in the



4 The reference to Defendant Becton in the body of the Motion appears to be a
typographical error. [Doc. 76 at 1].

                                      3

        Case 3:18-cv-00086-MR Document 78 Filed 11/04/20 Page 3 of 5
Pretrial Order and Case Management Plan will not be disturbed. See Fed.

R. Civ. P. 16(b)(4) (“A schedule may be modified only for good cause and

with the judge’s consent.”). Due to the age of the case, the parties should

not anticipate that the deadlines set forth in the Pretrial Order and Case

Management Plan will be extended except on a showing of extraordinary

circumstances.

      Finally, Defendants Cauthran, Becton and Nolan request a judicial

settlement conference. [Doc. 77]. Defendants represent that Plaintiff has

sent correspondence to counsel indicating a willingness to consider a

settlement. The Motion will be denied without prejudice for the parties to

request a court-hosted settlement conference after any dispositive motions

are resolved. The parties may, of course, attempt to settle the matter without

the Court’s involvement at any time.

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Compel [Doc.

No. 73] is DENIED; however, a subpoena for the documents Plaintiff seeks

will be issued. The Clerk is respectfully instructed to prepare a subpoena to

the Mecklenburg County Sheriff’s Department, Jail Division, for the

documents that Plaintiff seeks [Doc. 20 at 1-2]; serve each of the parties with

a copy of this Order and the proposed subpoena; and serve the subpoena

three days after the Order is served.


                                        4

        Case 3:18-cv-00086-MR Document 78 Filed 11/04/20 Page 4 of 5
      IT IS FURTHER ORDERED that Defendant Cauthran’s Motion for

Extension of Time to Respond or Object to Plaintiff’s First Set of

Interrogatories and First Request for Production of Documents [Doc. 76], is

GRANTED IN PART and DENIED IN PART. Defendant Cauthran shall have

until November 30, 2020 to respond to Plaintiff’s First Set of Interrogatories

and First Request for Production of Documents.

      IT IS FURTHER ORDERED that Defendants’ Motion for Judicial

Settlement Conference [Doc. 77] is DENIED WITHOUT PREJUDICE to

renewal following the resolution of dispositive motions in this case.

      IT IS SO ORDERED.       Signed: November 3, 2020




                                         5

        Case 3:18-cv-00086-MR Document 78 Filed 11/04/20 Page 5 of 5
